Lawrence, Judge:
Tbe proper dutiable value of certain knives is tbe subject of appeals for a reappraisement enumerated in the schedule attached to and made a part hereof.
The parties hereto have entered into a stipulation of fact, wherein it has been agreed as follows:
1. That on or about the date of exportation of the merchandise the subject of the appeals for reappraisement, enumerated on Schedule “A” hereto attached and made a part hereof, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the ordinary course of trade in the principal markets of Germany.
2. That on or about the date of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale to all purchasers in the ordinary course of trade in the principal markets of Germany for exportation to the United States.
3. That on or about the date of exportation of the merchandise involved herein, such or similar imported merchandise was not freely offered for sale for domestic consumption in the principal markets of the United States to all purchasers in the ordinary course of trade.
4. That the cost of production as defined in Section 402 (f) of the Tariff Act of 1930 is as follows:
(a) With respect to those items appraised in Deutsche marks in red-ink figures less 33%% less the proportionate part of the items marked X, packed: the indicated red-ink figures in Deutsche marks less 33%% less 3% less 4% plus the proportionate part of export packing.
(b) With respect to those items not showing red-ink values and appraised in United States dollars at the invoice unit values, plus 10%, packed: the indicated invoice unit values, in United States dollars, net, packed.
*555Upon the agreed facts of record, the court finds and holds that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1980 (19 U.S.C. § 1402 (f)), is the proper basis of value for the knives covered by the appeals for a reappraisement, above referred to, and that such value is as follows :
(a) With respect to those items appraised in Deutsche marks in red-ink figures less 33% % less the proportionate part of the items marked X, packed: the indicated red-ink figures in Deutsche marks less 33%% less 3% less 4% plus the proportionate part of export packing.
(b) With respect to those items not showing red-ink values and appraised in United States dollars at the invoice unit values, plus 10%, packed: the indicated invoice unit values, in United States dollars, net, packed.
Judgment will be entered accordingly.